--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EMPLOYMENT CONTRACT
 
BETWEEN:  Anticus International Corp., operating under the name of Green Yeast
Corporation, a company legally incorporated under the laws of Nevada, having a
mailing address at  2175 de la Montagne, in the city and district of Montreal,
Quebec, H3G 1Z8, acting and represented herein by Mr. Henry Beaudet, chairman of
the board, declaring duly authorized,  (hereinafter called the "ANTICUS")
 
AND:   Daniel TRUDEAU, residing at 137 De Reveillon a Boucherville, QC, J4B-6P8,
(hereinafter called the "TRUDEAU")
 
(Anticus and TRUDEAU hereinafter collectively called "Parties")
 
PREAMBLE
 
WHEREAS Anticus requires the services of TRUDEAU as President and CEO;
 
WHEREAS, TRUDEAU agreed to provide ANTICUS his full-time services as President
and CEO;
 
WHEREAS the parties wish to confirm their agreement in writing;
 
WHEREAS the parties have the capacity and quality of exercise all the rights
necessary for the conclusion and implementation of the agreement found in this
contract;
 
THEREFORE THE FOREGOING, THE PARTIES AGREE AS FOLLOWS:
 
1.00 PREAMBLE
 
The preamble is an integral part of this contract.
 
2.00 PURPOSE
 
2.01 Services
 
TRUDEAU agrees to assume full-time for ANTICUS (minimum of forty (40) hours per
week) the role of president and CEO during the entire duration of the contract;
 
2.02 Term
 
This contract is for an initial term of twelve (12) months, renewable for an
additional period of twelve (12) months unless either party terminates it in
writing at least three (3) months before the expiration of the initial term;
 
 
1

--------------------------------------------------------------------------------

 
 
3.00 CONSIDERATION
 
3.01 Service Awards
 
In consideration of the provision of services, ANTICUS to pay TRUDEAU, as
compensation;
 
•  The gross amount of Canadian $ 40 000 annually calculated at the rate of
twelve (12) equal monthly instalments  consecutively of $ 3333.33 each, less
withholding taxes applicable;
 
•  Five hundred thousand options to acquire one (1) share of ANTICUS at a cost
of $ 0.24 / per share by June 30, 2008. Those options will vest (vested) as
follows:
 
- 125 000 at December 15, 2006
- 125 000 at March 15, 2007
- 125 000 at June 15, 2007
- 125 000 at September 15, 2007
 
Thus, in the event of contract termination in accordance with the provisions
hereof, the then unvested options will automatically be cancelled;
 
3.02 Expenditure incurred
 
ANTICUS will reimburse Trudeau all reasonable expenses incurred in connection
with this Agreement, upon presentation of appropriate documentation;
 
3.05 Terms and conditions of payment
 
The price payable by ANTICUS to TRUDEAU is as follows:
 
• The sum of $3,333.33 on the 24th of each month from September 24, 2006.
 
• The stock options will be delivered to the service provider according to the
following schedule;
 
-  125 000 options to buy shares November 24, 2006
-  125 000 options to buy shares of February 24, 2006
-  125 000 options to buy shares of May 24, 2006
-  125 000 options to buy shares of August 24, 2006
 
• Expenses will be reimbursed on presentation of an expense account on the 24th
of each month.
 
4.00 SPECIAL PROVISIONS
 
4.01 Obligations of ANTICUS
 
4.02
ANTICUS agrees and undertakes to TRUDEAU as follows:
 
a) ANTICUS to bring TRUDEAU collaboration and will provide information necessary
to ensure the full and faithful discharge of services to be rendered;
 
4.03 Obligation to TRUDEAU
 
TRUDEAU agrees and undertakes to ANTICUS to the following:
 
 
2

--------------------------------------------------------------------------------

 
 
a) The services must be made full time in a professional manner, according to
the rules generally accepted by industry.
 
4.03 Commitment to confidentiality and nondisclosure
 
TRUDEAU recognizes that certain disclosures to be provided by ANTICUS have or
may have considerable strategic importance, and therefore represent trade
secrets for purposes of this contract. During the term of this Contract and for
a period of thirty-six (36) months following the end of it, TRUDEAU is committed
to ANTICUS to:
 
a) keep confidential and not disclose the information;
 
b) take and implement all appropriate measures to protect the confidentiality of
the information;
 
c) not disclose, transmit, exploit or otherwise use for its own account or for
others, elements of information;
 
4.04 Exclusivity of service provider
 
During the term of this Contract and for a period of twelve (12) months
following the end of it, TRUDEAU is committed to ANTICUS not render services to
or for direct or indirect competitors of ANTICUS.
 
4.05 Means of implementation
 
N / A
 
4.06 Relationship between the parties
 
Neither party may bind the other in any way whatsoever to anyone, except in
accordance with the provisions of this contract.
 
4.07 Representations and Warranties TRUDEAU
 
TRUDEAU represents and warrants to ANTICUS that:
 
a) he has the capacity required to undertake under this contract, such capacity
was not limited by any commitment to another person;
 
b) he has the expertise and experience required to execute and complete the its
obligations under this contract;
 
c) he will make services efficient and professional manner, according to the
rules generally accepted by industry;
 
4.08 Termination of Contract
 
Either party may terminate this contract at any time, upon presentation of a 30
day notice given to the other party. Amounts due and options purchases of shares
will be delivered when calculated on a pro-rata to the time elapsed since the
last payment or the last delivery of stock options.
 
 
3

--------------------------------------------------------------------------------

 

5.00 GENERAL PROVISIONS
 
Unless specific provision to the contrary in this Agreement, the following
provisions apply.
 
5.01 Force Majeure
 
Neither party can be considered in default under this contract if the
performance of its obligations in whole or in part is delayed or prevented by
following a force majeure situation. Force majeure is an external event,
unforeseeable, irresistible and it absolutely impossible to fulfill an
obligation.
 
5.02 Severability
 
The possible illegality or invalidity of an article, a paragraph or provision
(or part of an article, a paragraph or provision) does not in any way affect the
legality of other items, paragraphs or provisions of this contract, nor the rest
of this article, this paragraph or provision unless a contrary intention is
evident in the text.
 
5.03 Notices
 
Any notice to a party is deemed to have been validly given if in writing and
sent by registered or certified mail, by bailiff or by courier to such party at
the address listed at the beginning of this contract or any other address that
the party may indicate a similar notice to another party. A copy of any notice
sent by mail must be sent by one mode of delivery mentioned above.
 
5.04 Titles
 
The headings used in this contract are only for reference and convenience only.
They do not affect the meaning or scope of the provisions they designate.
 
5.05 No Waiver
 
The inertia, neglect or delay by any party to exercise any right or remedy under
this Agreement shall in no way be construed as a waiver of such right or remedy.
 
5.06 Rights cumulative and not alternative
 
All the rights mentioned in this Agreement are cumulative and not alternative.
The waiver of a right should not be construed as a waiver of any other right.
 
5.07 Totality and entire agreement
 
This contract represents the full and entire agreement between the parties. No
statement, representation, promise or condition not contained in this agreement
can and should be allowed to contradict, modify or affect in any manner
whatsoever the terms thereof.
 
5.08 Contract Amendment
 
This contract may be amended only by a writing signed by all parties.
 
 
4

--------------------------------------------------------------------------------

 
 
5.09 Gender and Number
 
All words and terms used in this agreement shall be interpreted as including the
masculine and feminine and singular and plural as the context or meaning of this
contract.
 
5.10 Assignable
 
Neither party may assign or otherwise transfer to any third party or of his
rights in this contract without the prior written permission of the other party
to that effect.
 
5.11 Computation of time
 
In computing any period fixed by the contract:
 
a) the day that marks the starting point is not counted, but the terminal is;
 
b) non-juridical days (Saturdays, Sundays and holidays) are counted;
 
c) when the last day is not legal, the deadline is extended to the next
juridical day.
 
5.12 Currencies
 
All sums of money under this contract refer to Canadian currency.
 
5.13 Applicable Laws
 
This contract is subject to the laws of the Province of Quebec, Canada.
 
5.14 Election of domicile
 
The parties agree to elect domicile in the judicial district of Montreal,
Province of Quebec, Canada, and chose it as the appropriate district to hear any
claim arising from the interpretation, application, performance, the entry into
force, validity and effect of this contract.
 
5.15 Copies
 
When initialled and signed by all parties, each copy of this contract shall be
deemed an original, but these examples do not reflect all one and the same
agreement.
 
5.16 Scope of Contract
 
This contract binds the parties and their successors, heirs and assigns,
respectively.
 
5.17 Solidarity
 
If a party consists of two or more persons, they are forced and severally liable
to the other party.
 
5.18 Time is of Essence
 
If a party must fulfill an obligation under this contract within a specified
time, the passage of time will effectively be part of this notice.
 
6.00 EFFECTIVE DATE OF CONTRACT
 
This Agreement shall enter into force August 24, 2006.
 
 
5

--------------------------------------------------------------------------------

 
 
SIGNED BY THREE (3) copies,
 
IN THE CITY OF MONTREAL, PROVINCE OF QUEBEC,
 
DATED September 13, 2006.
 
/s/ Henri Baudet
 
 
ANTICUS INTERNATIONAL CORPORATION
 
______________________________
WITNESS
 
 
DANIEL TRUDEAU
 
/s/ Daniel Trudeau
 
______________________________
 WITNESS
 
 
6

--------------------------------------------------------------------------------

 
 
EMPLOYMENT CONTRACT – E-MAIL EXTENSION 2008
 


From:                      Henri Baudet [henri.baudet@asbcie.com]
Sent:                        November 4, 2008 09:28
To:                           Daniel Trudeau
Subject:                  Salary


Daniel,  As agreed, I propose to you as follows:


Wages of CAD 90.000. - per annum. With regard to the options, we will decide as
soon as the financing is completed.


Greetings,


Henri Baudet
Chairman of the Board
Anticus International Corporation
dba Green Yeast Corp.

 
7

--------------------------------------------------------------------------------

 